Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Luke (DE 10 2009 005 240 A1). Luke discloses the claimed collapsible mast with a base 2, a top section 3, a rotation mechanism (including 5, 6) arranged between the base and top section configured to rotate the top section relative to the base between an upright extended state, in which the top section extends in line with the base (Figures 1- 2), and a collapsed state , in which the top section is rotated downward to reduce a height of the mast (Figure 3), wherein the rotation mechanism comprises an axis (at 6) oriented transverse through the base, wherein the rotation mechanism comprises a rotation arm  5 which is rotatably connected to the base via the axis via 5. With respect to claim 2, note Luke, Figure 3. With respect to claims 10, 17, note Luke, linear actuator 5.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke (DE 10 -2009 005 240 A1) in view of Perello et al (US 8757514). Not clearly disclosed by Luke is a controller with user input (claims 15-16). Perello et al teach a controller with user input (Figure 3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Luke with controller with user input as taught by Perello et al for ease of use. The combination combines known features to achieve predictable results.
Claims 3-9 and 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merritt (US 8322877) shows a controller with user input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617